DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 4-18, filed on 02/23/2021, are currently pending and are under examination. 
Election/Restrictions
Applicant’s election without traverse of claims 4-18 in the reply filed on 02/23/2021 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2021.
Specification
The use of the term Bluetooth, macOS, and Microsoft Windows, which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
On page 28, the paragraph labeled [Abstract] should be labeled with a number. It is suggested to replace the word “Abstract” with the appropriate paragraph number.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear how calculating a representation of energy expenditure is needed to carry out the method of claim 4, as the method of claim 4 does not require the calculation of a representation of energy expenditure to guide breathing. Further, it is unclear what is meant by “computer program product”. Examiner interprets the computer program product to be a computer which comprises a nontransitory computer readable medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method of claim 4. 
Claims 10-13 are rejected based on their dependency on claim 9. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite using data to guide breathing by receiving biometric data from a wearable device, selecting an output based on the biometric data, sending the output to the wearable device or host, and changing the output in response to detecting a change in the data. 
The limitation of using data to guide breathing, as drafted in claims 4-13, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, using data to guide breathing in the context of this claim encompasses someone holding a patient’s wrist and sensing the pulse and therefore receiving biometric data that includes a heart rate, and then deciding, based on the sensed heart rate, what kind of output to provide to the patient – looking at a visual (e.g. graphical), a physical tap (e.g. haptic), or verbal instructions (e.g. audible). Depending on the pulses or heart rate sensed, the output can be changed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The limitation of a system using data to guide breathing, as drafted in claims 14-18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer elements in independent claim 14. That is, other than reciting “a processor” and “logic integrated with the processor, executable by the processor, or integrated with and executable by the processor” in claim 14, nothing in the elements of the claims precludes the step from practically being performed in the mind, as explained above with reference to method claims 4-13.
This judicial exception is not integrated into a practical application because the claims recite no additional elements besides the processor and logic integrated with the processor. The processor and logic integrated with the processor are recited at a high level of generality such that they amount to no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and logic integrated with the processor to perform the steps of using data to guide breathing amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-8 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childre et al. (US Patent Application Publication 2005/0124906 – APPLICANT CITED ON IDS), hereinafter Childre.
Regarding claims 4 and 18, Childre teaches the method and system for utilizing real-time sensor data to guide breathing (e.g. Figure 1, Figure 5), comprising: 

logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (e.g. Par. [0063]: training system implemented through a computer program), the logic being configured to:
receive biometric sensor data about a user wearing a wearable device (e.g. Par. [0046]: belt that is capable of detecting breathing);
select an output based on the sensor data for guiding a breathing rate and/or a breathing depth of the user (e.g. Par. [0037]: lines 1-4);
send the selected output to an output subsystem selected from the group consisting of an output subsystem of the wearable device (e.g. Par. [0041]: the wearable device reacts to the output of the system) and an output subsystem of a host (e.g. Par. [0063]); and
select a different output in response to detecting a change in the biometric sensor data (e.g. Par. [0037]: based on the different breathing patterns detected, the number of breaths to take (the output) changes).
Regarding claims 5 and 15, Childre further teaches wherein the selected output is graphical (e.g. Figure 2; Par. [0044]: target pattern used is a sine wave; Par. [0053]: a graphical element is used to provide feedback to the user).
Regarding claims 6 and 16, Childre further teaches wherein the selected output is haptic (e.g. Par. [0041]: the wearable device may vibrate in order to alert the user to take a breath).
Regarding claims 7 and 17, Childre further teaches wherein the selected output is audible (e.g. Par. [0040]: an audible indicator is used).
Regarding claims 8 and 18, Childre further teaches wherein the biometric sensor data includes a heart rate of the user (e.g. Par. [0037]: heart rate variability is used to determine how to guide breathing – using heart rate variability implies heart rate has to first be calculated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Childre et al. (US Patent Application Publication 2005/0124906 – APPLICANT CITED ON IDS), hereinafter Childre as applied to claim 4 above, and further in view of Wicks et al. (Wicks, John Richard, Oldridge, Neil B., Nielsen, Lars K., Vickers, Claudia E. HR Index-A Simple Method for the Prediction of Oxygen Uptake, Medicine & Science in Sports & Exercise: October 2011 - Volume 43 - Issue 10 - p 2005-2012 doi: 10.1249/MSS.0b013e318217276e – APPLICANT CITED ON IDS), hereinafter Wicks.
Regarding claim 9, Childre teaches the invention as claimed. Childre further teaches a computer program product, the computer program product comprising a nontransitory computer readable medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method of claim 4 (e.g. Par. [0063]). However, Childre fails to teach the computer program product for calculating a representation of energy expenditure. 
Wicks teaches that the heart rate can be used to predict energy expenditure. Wicks teaches it is known to calculate a representation of energy expenditure in cardiovascular medicine (e.g. Abstract). 

Regarding claim 10, Childre further teaches wherein the selected output is graphical (e.g. Figure 2; Par. [0044]: target pattern used is a sine wave; Par. [0053]: a graphical element is used to provide feedback to the user).
Regarding claim 11, Childre further teaches wherein the selected output is haptic (e.g. Par. [0041]: the wearable device may vibrate in order to alert the user to take a breath).
Regarding claim 12, Childre further teaches wherein the selected output is audible (e.g. Par. [0040]: an audible indicator is used).
Regarding claim 13, Childre further teaches wherein the biometric sensor data includes a heart rate of the user (e.g. Par. [0037]: heart rate variability is used to determine how to guide breathing – using heart rate variability implies heart rate has to first be calculated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cronin (US Patent Application Publication 2017/0337349) teaches a computer-implemented method for generating health data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792